Exhibit 10.4

 

4th AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This 4th AMENDMENT TO COMMERCIAL LEASE AGREEMENT

(“4th Amendment”) is made as of the 30th day of January, 2015, (the “Effective
Date”) by and between PIOS GRANDE KOP BUSINESS CENTER, L.P., a Delaware limited
partnership (“Landlord”), and TREVENA, INC., a Delaware corporation (“Tenant”).

 

RECITALS:

 

A.                                    Pursuant to the Commercial Lease Agreement
dated August 4, 2008, between Landlord’s predecessor-in-interest, KOPBC, L.P.,
and Tenant, as amended by the First Amendment to Commercial Lease dated
December 8, 2008 (the “First Amendment”), as amended by the Second Amendment to
Commercial Lease Agreement dated July 3, 2013 (the “Second Amendment”), and as
further amended by the Third Amendment to Commercial Lease Agreement dated
February 21, 2014 (the “Third Amendment,” together with the First Amendment and
Second Amendment, the “Lease”), Tenant currently leases premises consisting of
approximately 14,557 rentable square feet (as further described in the Lease,
the “Demised Premises”) in the King of Prussia Business Center located on the
first floor at 1018 West Eighth Avenue (the “Building”), King of Prussia,
Pennsylvania.

 

B.                                    Landlord and Tenant desire to amend the
Lease to (i) provide for Tenant’s lease from Landlord of an additional 2,157
rentable square feet of space adjacent to Tenant’s existing space, which
additional space is currently leased to Innovation Tap LLC, and commonly
referred to as Suite H as reflected on Exhibit A hereto (the “New Expansion
Premises”), subject to the terms, covenants and conditions set forth below; and
(ii) otherwise modify the Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant, intending to be legally bound, covenant and agree as follows:

 

1.                                      Incorporation of Recitals; Definitions.
The foregoing recitals are incorporated herein by this reference as if set forth
in full herein.  All capitalized terms not defined herein shall have the meaning
ascribed them in the Lease.

 

2.                                      [RESERVED]

 

3.                                      Demised Premises. On the “New Expansion
Commencement Date,” which is expected to be on June 1, 2015, but in no event
later than August 1, 2015, and continuing throughout the Lease Term, the Demised
Premises hereinafter shall be comprised of the New Expansion Premises, the
Expansion Premises, and the Original Demised Premises. On the Effective Date,
the Demised Premises shall consist of 16,714 rentable square feet, and “Tenant’s
Proportionate Share” shall be 9.93%. Tenant accepts the Demised Premises,
including the New Expansion Premises, in their “AS IS” condition as of the
Effective Date of this 4th Amendment.  Tenant acknowledges that neither Landlord
nor Landlord’s agents, representatives, employees,

 

--------------------------------------------------------------------------------


 

servants or attorneys have made any representations or promises, whether express
or implied, concerning the condition of the Demised Premises, including the New
Expansion Premises.  In the event that Innovation Tap LLC does not vacate the
New Expansion Premises by August 1, 2015, Tenant shall have the sole option to:
(i) extend its right to occupy the New Expansion Premises in accordance with the
terms of this 4th Amendment, or (ii) terminate this 4th Amendment, at which time
this 4th Amendment shall be null and void and of no further force or effect, and
Tenant shall have no further liability hereunder.  If Tenant elects to extend
this 4th Amendment until Innovation Tap LLC vacates the New Expansion Premises,
Tenant shall pay Rent in accordance with Schedule A (discussed in Paragraph 4
below), in the amount reflected in the column entitled “TOTAL LESS NEW
EXPANSION.”  If Tenant terminates this 4th Amendment as provided in this
Paragraph 3, then the Right of First Offer option provided in Paragraph 5 of the
Third Amendment automatically shall be revived and continue in full force and
effect.

 

Promptly after the New Expansion Commencement Date, Landlord and Tenant shall,
at the request of either, execute an acknowledgment in the form set forth in
Exhibit B specifying said New Expansion Commencement Date.  The failure of
either party to execute or deliver such instrument shall not modify the New
Expansion Commencement Date.

 

4.                                      Rent. Commencing on the New Expansion
Commencement Date and continuing throughout the Lease Term, Tenant shall pay to
Landlord Minimum Rent for the Original Demised Premises, Expansion Premises and
the New Expansion Premises (a total of 16,714 rentable square feet) as provided
under the column labeled TOTAL in Schedule A attached hereto and made a part
hereof.

 

As of the New Expansion Commencement Date, the Rent schedules recited in
Paragraph 4(b) of the Second Amendment and in Paragraph 3 of the Third Amendment
hereby are superseded and replaced in their entirety by Schedule A attached to
this 4th Amendment.

 

The methodology for the calculation and payment of Additional Rent remains
unchanged.

 

5.                                      Termination Option. Paragraph 4 of the
Third Amendment hereby is deleted in its entirety and replaced with the
following:

 

(a)                                 Entire Demised Premises.  At any time after
May 31, 2018, Tenant shall have the right to terminate this Lease, and the
4th Amendment (“Total Termination Option”) by giving Landlord written notice
that it is terminating the Lease and the 4th Amendment with respect to the
entire Demised Premises and vacating the Demised Premises on or before the
termination date stated in the written notice (the “Total Termination Date”).
The written termination notice shall be provided to Landlord at least nine
(9) months prior to the Total Termination Date and in no event shall the Total
Termination Date be earlier than June 1, 2018. Together with said written notice
of termination, Tenant shall pay Landlord by certified check or wire transfer of
immediately available funds, a termination fee in the amount of One Hundred
Fifty Thousand and 00/100 Dollars ($150,000.00) (the “Total Termination Fee”). 
If Tenant shall fail to pay the Total Termination Fee, as provided above, this
Total Termination Option and any notice given under this Paragraph 5(a) shall be
void and of no further force or effect.

 

2

--------------------------------------------------------------------------------


 

(b)                                 New Expansion Premises Only.  At any time
after May 31, 2018, Tenant shall have the right to partially terminate this
4th Amendment to the Lease (“Partial Termination Option”) by giving Landlord
written notice that it is terminating the Lease with respect to the New
Expansion Premises only and vacating the New Expansion Premises on or before the
termination date stated in the written notice (the “Partial Termination Date”).
The written termination notice shall be provided to Landlord at least nine
(9) months prior to the Partial Termination Date and in no event shall the
Partial Termination Date be earlier than June 1, 2018. Together with said
written notice of termination, Tenant shall pay Landlord by certified check a
termination fee in the amount of Twenty Thousand and 00/100 Dollars ($20,000.00)
(the “Partial Termination Fee”).  If Tenant shall fail to pay the Partial
Termination Fee, as provided above, this Partial Termination Option and any
notice given under this Paragraph 5(b) shall be void and of no further force or
effect.

 

(c)                                  Minimum Rent to Be Adjusted.  If Tenant
complies in all respects with the requirements of Paragraph 5(b) and effects the
Partial Termination Option, Minimum Rent for the Original Demised Premises and
the Expansion Premises shall be remitted to Landlord in the amounts recited
under the column labeled “TOTAL LESS NEW EXPANSION” on Schedule A.

 

(d)                                 Tenant’s Proportionate Share.  In the event
Tenant effects the Partial Termination Option, Tenant’s Proportionate Share
shall be 8.64%.

 

(e)                                  Second Amendment Termination Option.  The
deletion of Paragraph 4 of the Third Amendment as stated in the first paragraph
of this Paragraph 5 of the 4th Amendment shall not revive or reinstate Paragraph
18 of the Second Amendment.

 

6.                                      Brokers. Landlord and Tenant each
represents and warrants to the other that neither it nor its officers or agents
nor anyone acting on its behalf has dealt with any real estate broker in the
negotiating or making of this 4th Amendment other than, for the Landlord,
Cushman & Wakefield of Pennsylvania, Inc. Each party agrees to indemnify and
hold harmless the other from any claim or claims, and costs and expenses,
including reasonable attorneys’ fees, incurred by the indemnified party in
conjunction with any such claim or claims of any other broker or brokers to a
commission in connection with this 4th Amendment as a result of the actions of
the indemnifying party.

 

7.                                      Estoppel. Tenant represents and warrants
that it is the sole owner and holder of the Tenant’s interest in the Lease, and
it has not assigned, mortgaged, hypothecated, sublet, or otherwise alienated all
or any part of its interest in the Lease or the Demised Premises.  Except as
herein expressly amended, modified and supplemented, all of the terms,
conditions and provisions of the Lease remain in full force and effect as
heretofore written and, as hereby amended, modified and supplemented, are hereby
ratified and confirmed in every respect.  Tenant takes the occasion of the
execution of this 4th Amendment to confirm that, to the best of Tenant’s
knowledge: (i) neither Landlord nor Tenant is in default under the Lease; and
(ii) Tenant has no right to any rent credit, free rent, offset, set-off or any
other such claim against Landlord under the Lease.

 

3

--------------------------------------------------------------------------------


 

8.                                      Authority. The parties hereto represent
and warrant to each other that each has full right and authority to enter into
this 4th Amendment and that the person signing this 4th Amendment on behalf of
Landlord and Tenant, respectively, has the requisite authority for such act.

 

9.                                      Counterparts. This 4th Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all such counterparts shall constitute one agreement.

 

10.                               No Other Modifications; Ratification;
Conflicts.  (a)  Except as expressly amended hereby, the Lease remains
unmodified and in full force and effect. In the event of a conflict between the
terms of this 4th Amendment and the Lease, the terms of this 4th Amendment shall
control.  Except as provided in Paragraph 3 above, Paragraph 5 of the Third
Amendment (Right of First Offer) having been exercised, Tenant has no further
rights under said Paragraph 5, which shall hereinafter be of no further force or
effect.

 

11.                               Confession of Judgment. LANDLORD SHALL HAVE
THE FOLLOWING RIGHTS TO CONFESS JUDGMENT AGAINST TENANT AND ALL PERSONS CLAIMING
THROUGH TENANT, FOR POSSESSION OF THE DEMISED PREMISES:

 

(i)                                     AFTER AN EVENT OF DEFAULT WHICH REMAINS
UNCURED AND IS CONTINUING FOLLOWING NOTICE TO TENANT AS PROVIDED IN THE LEASE,
OR WHEN THIS LEASE SHALL BE TERMINATED BY REASON OF A DEFAULT BY TENANT, EITHER
DURING THE ORIGINAL TERM OF THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND
ALSO WHEN THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE
EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY TO APPEAR FOR TENANT IN ANY AND ALL
SUITS OR ACTIONS WHICH MAY BE BROUGHT FOR POSSESSION AND/OR EJECTMENT; AND AS
ATTORNEY FOR TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL
PERSONS CLAIMING UNDER TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF THE
DEMISED PREMISES, FOR WHICH THIS LEASE SHALL BE LANDLORD’S SUFFICIENT WARRANT.
UPON SUCH CONFESSION OF JUDGMENT FOR POSSESSION, IF LANDLORD SO DESIRES, A WRIT
OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OR
PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN
COMMENCED, THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE DEMISED
PREMISES SHALL REMAIN IN OR BE RESTORED TO TENANT, THEN LANDLORD SHALL HAVE THE
RIGHT UPON ANY SUBSEQUENT OR CONTINUING DEFAULT OR DEFAULTS, OR AFTER EXPIRATION
OF THE LEASE, OR UPON THE TERMINATION OF THIS LEASE AS HEREINBEFORE SET FORTH,
TO BRING ONE OR MORE FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER
POSSESSION OF THE DEMISED PREMISES.

 

 

 

(Tenant initials)

 

4

--------------------------------------------------------------------------------


 

(ii)                                  In any action of ejectment, Landlord shall
cause to be filed in such action an affidavit made by Landlord or someone acting
for Landlord setting forth the facts necessary to authorize the entry of
judgment, of which facts such affidavit shall be conclusive evidence.  If a true
copy of this Lease shall be filed in such action (and the truth of the copy as
asserted in the affidavit of Landlord shall be sufficient evidence of same), it
shall not be necessary to file the original Lease as a warrant of attorney, any
rule of court, custom or practice to the contrary notwithstanding.

 

(iii)                               Tenant expressly agrees, to the extent not
prohibited by law, that any judgment, order or decree entered against it by or
in any court or magistrate by virtue of the powers of attorney contained in this
Lease shall be final, and that Tenant will not take an appeal, certiorari, writ
of error, exception or objection to the same, or file a motion or rule to strike
off or open or to stay execution of the same, and releases to Landlord and to
any and all attorneys who may appear for Tenant all errors in such proceedings
and all liability therefor.

 

(iv)                              The right to enter judgment against Tenant and
to enforce all of the other provisions of this Lease herein provided for, at the
option of any assignee of this Lease, may be exercised by any assignee of
Landlord’s right, title and interest in this Lease in Tenant’s own name,
notwithstanding the fact that any or all assignments of such right, title and
interest may not be executed and/or witnessed in accordance with the Act of
Assembly of May 28, 1715, 1 Sm. L. 94, and all supplements and amendments
thereto that have been or may hereafter be passed. Tenant hereby expressly
waives the requirements of such Act of Assembly and any and all laws regulating
the manner and/or form in which such assignments shall be executed and
witnessed.

 

(v)                                 Tenant acknowledges that it has been
represented by counsel in connection with the negotiation of this Lease, that it
has read and discussed with such counsel the provisions herein relating to
confession of judgment, and that it understands the nature and consequences of
such provisions.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this 4th Amendment as of the date
first above written.

 

 

LANDLORD:

 

WITNESSES:

 

 

 

PIOS GRANDE KOP BUSINESS CENTER, L.P.,

 

 

a Delaware limited partnership

 

 

By: PIOS GRANDE, LLC, its general partner

 

/s/ Jenn Shepelu

 

 

 

 

 

 

By:

/s/ Vincent T. Abessinio

 

/s/ Diane Witeak

Name:

Vincent T. Abessinio

 

 

Title:

Executive Vice President

 

 

 

 

 

TENANT:

 

 

 

 

 

TREVENA, INC.,

 

 

a Delaware corporation

 

 

 

 

/s/ Roberto Cuca

 

 

 

 

 

 

By:

/s/ John M. Limongelli

 

 

Name:

John M. Limongelli

 

/s/ Michael W. Lark

Title:

SVP, General Counsel & Corp. Secretary

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(DIAGRAM OF NEW EXPANSION PREMISES)

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NEW EXPANSION COMMENCEMENT DATE ACKNOWLEDGMENT

 

This New Expansion Commencement Date Acknowledgment is made and entered into
this            day of                         , 2015, by and between Pios
Grande KOP Business Center, L.P., a Delaware limited partnership (“Landlord”),
and Trevena, Inc. a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are respectively Landlord and Tenant in a certain
4th Amendment to Commercial Lease Agreement (“4th Amendment”) made as of the
       day of January, 2015, adding certain New Expansion Premises of
approximately 2,157 rentable square feet to the existing Expansion Premises and
Original Demised Premises consisting of approximately 14,577 rentable square
feet located at 1018 West Eighth Avenue, King of Prussia, Pennsylvania, for a
total Demised Premises of approximately 16,714 rentable square feet;

 

AND WHEREAS, the parties wish to avoid any subsequent controversy as to the
exact date of the New Expansion Commencement Date of the 4th Amendment;

 

THEREFORE, Landlord and Tenant do hereby agree that the New Expansion
Commencement Date of the 4th Amendment is the        day of
                          , 2015.

 

IN WITNESS THEREOF, the parties hereto have duly executed this New Expansion
Commencement Date Acknowledgement as of the day and year first above written.

 

 

LANDLORD:

 

Pios Grande KOP Business Center, L.P.,

 

a Delaware limited partnership,

 

By: Pios Grande, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TENANT:

 

Trevena, Inc., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

8

--------------------------------------------------------------------------------